NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


             RAFAEL TEPOX-RAMIREZ, Petitioner Employee,

                                        v.

     THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

                     AFABE, INC., Respondent Employer,

TRAVELERS INDEMNITY COMPANY OF CONNECTICUT, Respondent
                       Carrier.


                              No. 1 CA-IC 19-0020
                                FILED 1-21-2020


                 Special Action - Industrial Commission
                      ICA Claim No. 20153-420120
                  Carrier Claim No. 127-CB-E1U1983-E
             C. Andrew Campbell, Administrative Law Judge

                                  AFFIRMED


                                   COUNSEL

Rafael Tepox-Ramirez, Phoenix
Petitioner Employee

Industrial Commission of Arizona, Phoenix
By Gaetano J. Testini
Counsel for Respondent
Lundmark, Barberich, LaMont & Slavin, P.C., Phoenix
By R. Todd Lundmark, Danielle S. Vukonich
Counsel for Respondent Employer and Respondent Carrier



                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Maria Elena Cruz and Judge David B. Gass joined.


W I N T H R O P, Judge:

¶1            Petitioner Rafael Tepox-Ramirez appeals an award by the
Industrial Commission of Arizona (“ICA”) that closed his industrial injury
claim as of August 2017 with a scheduled permanent partial disability of
1% of the lower right extremity (foot). Petitioner claims that he required
ongoing, active medical care for his foot and that he injured his back in
addition to his foot in the industrial incident. Petitioner also challenges an
order issued by the Administrative Law Judge (“ALJ”) that precluded
Petitioner from introducing evidence to support his claim of psychological
injury stemming from the industrial injury. That order resulted from
Petitioner’s failure to participate in a scheduled independent medical
examination (“IME”) with a psychiatrist. Because substantial evidence
supports the ALJ’s order, as well as his findings and conclusions, we affirm
the award.

                 FACTS AND PROCEDURAL HISTORY

¶2            On October 31, 2015, Petitioner was working in an auto shop,
assisting with a pickup truck that was being lowered on a lift. The lift was
lowered onto Petitioner’s right foot. Petitioner could not pull his foot out,
and he instinctively tried to lift the car off his foot. He later testified that,
as he did so, he “felt a click” in his back. After a minute or so, another
employee raised the lift and Petitioner immediately sought medical
attention. The injury was treated over the next year but never required
surgery. Petitioner developed deep vein thrombosis (“DVT”) as a result of
the injury and was hospitalized several times due to pulmonary emboli
caused by the DVT. He was placed on anticoagulation medication. By
August 2017, however, the insurance carrier, Travelers Indemnity
Company of Connecticut, determined Petitioner’s foot injury was stable
and no longer required active or supportive care, including the blood
thinner medication. The carrier issued a notice closing the case for


                                       2
               TEPOX-RAMIREZ v. AFABE/TRAVELERS
                       Decision of the Court

temporary benefits and awarded Petitioner a scheduled injury award for a
1% permanent loss of use of his right lower extremity. Petitioner requested
a hearing, claiming that he continued to need the anticoagulation
medication and that he had injured his lower back in the incident and
needed decompression and fusion surgery as a result.

¶3             At the initial hearing on August 2, 2018, Petitioner proceeded
without an attorney. He also used an interpreter to state his claims and
testify. After his testimony, as the ALJ was clarifying the issues and having
the parties list the expert witnesses they were going to call to testify,
Petitioner indicated he was having psychiatric or psychological issues that
he attributed to the industrial injury and wanted to call a psychiatrist to
testify on his behalf. This was the first time that counsel for the
employer/carrier was aware of a psychological claim, but he did not object.
Instead, counsel expressed his intent to have a psychiatric IME performed.
Petitioner did not object, and the ALJ acknowledged the carrier’s plan.

¶4             An IME with a psychiatrist, Dr. Joel Parker, was scheduled for
August 29, 2018, and notice of that examination was mailed to Petitioner on
or about August 6, 2018. On August 20, 2018, Petitioner filed a motion with
the ALJ asking to cancel the IME because it was “unfairly request[ed],” not
“necessary,” and done in “bad faith.” On August 24, 2018, the ALJ issued
an order denying the motion. Petitioner did not appear for the IME. On
September 12, 2018, the carrier moved to dismiss Petitioner’s request for a
hearing because of Petitioner’s failure to attend the IME. Petitioner
responded, indicating he did not get actual notice of the ALJ’s denial of the
motion to cancel until after the scheduled IME because he did not have
access to the key for the mailbox where he was living at the time. On
October 17, 2018, the ALJ determined it was not appropriate to dismiss
Petitioner’s request for a hearing simply because of Petitioner’s failure to
appear at the IME; instead, the ALJ precluded Petitioner from introducing
evidence relevant to any psychiatric/psychological claim in the
proceedings.

¶5            The hearing proceeded with the ALJ hearing testimony from
four experts, one for each side on each of the two remaining issues.
Petitioner presented testimony from Dr. Igor Yusupov, a neurosurgeon,
who testified that Petitioner needed decompression and fusion surgery for
his lower back injury caused by attempting to lift the car off his foot.
Petitioner also presented expert testimony from treating pulmonologist, Dr.
Gerald Schwartzberg, who testified that continuing anticoagulation
medication was medically indicated for Petitioner even though the
thrombus had dissipated. Dr. Schwartzberg’s opinion was that once a


                                     3
               TEPOX-RAMIREZ v. AFABE/TRAVELERS
                       Decision of the Court

patient has a DVT, the risk for propagating another thrombus exists,
notwithstanding successful treatment of the prior DVT. Dr. Schwartzberg
did concede, however, that there is no consensus on this point in the
medical community.

¶6            The carrier presented testimony from Dr. Terry McLean, an
orthopedic spine surgeon, who testified that insufficient evidence connects
Petitioner’s back condition with the industrial incident. To reach that
opinion, Dr. McLean examined Petitioner and conducted a comprehensive
review of the medical records and multiple imaging studies, looking for
correlation between Petitioner’s subjective complaints and the objective
findings of the physical exams and diagnostic studies. In Dr. McLean’s
opinion, the documented objective findings and the diagnostic studies did
not support a back condition causally connected with the industrial injury.1
The carrier also presented testimony from Dr. A. Lee Ansel, a vascular
surgeon, who noted that the external factors that can precipitate DVT—
crutches, casting, splinting, or booting—no longer exist for Petitioner. Dr.
Ansel opined that Petitioner no longer has any vascular condition or injury
and that the risks from being on anticoagulation medication when
Petitioner does not have an ongoing vascular condition far outweigh any
potential benefits.

¶7            The ALJ resolved the conflict in the medical testimony by
finding the opinions of the carrier’s experts to be more probably correct and
ruled accordingly. The ALJ denied any benefits concerning Petitioner’s
back condition, which was determined to be non-industrial in origin. The
ALJ further found that Petitioner’s medical condition was stationary and
affirmed the closure of the claim as of August 10, 2017, with a permanent
1% impairment of the right lower extremity. The ALJ’s award provided
scheduled benefits for that impairment, plus six months’ supportive care
for the right foot, but excluded any award for indefinite anticoagulation
medication.




1       Dr. McLean further noted that a herniated disc injury would result
in immediate symptoms; Petitioner testified his back symptoms started
some days after the industrial accident. At the hearing, Petitioner also
testified to being injured in a car accident in 2017. Following that accident
and documented complaints of back pain, an MRI showed Petitioner had
posterior disc herniation at L5-S1 of his spine.




                                     4
                TEPOX-RAMIREZ v. AFABE/TRAVELERS
                        Decision of the Court

                         STANDARD OF REVIEW

¶8            On appeal from the ICA, “we defer to the ALJ’s determination
of disputed facts but review questions of law de novo.” Tapia v. Indus.
Comm’n, 245 Ariz. 258, 260, ¶ 5 (App. 2018); see also Phelps v. Indus. Comm’n,
155 Ariz. 501, 506 (1987) (stating we will not overturn the ALJ’s findings
and conclusions unless they cannot be supported on any reasonable theory
of the evidence). The ALJ is the trier of fact, tasked with assessing the
evidence and testimony. Jaramillo v. Indus. Comm’n, 203 Ariz. 594, 596, ¶ 6
(App. 2002) (“[W]e view factual determinations in the light most favorable
to affirming the award. We will not [re]weigh the evidence . . . .”) (citations
omitted). This assessment includes evaluating the veracity of testimony
given or of evidence presented by medical experts. Walters v. Indus.
Comm’n, 134 Ariz. 597, 599 (App. 1982). It is a claimant’s burden to establish
before the ALJ that a medical condition is causally related to the industrial
accident and that the condition is either not medically stationary, or is
stationary but resulted in permanent impairment. Spears v. Indus. Comm’n,
20 Ariz. App. 406, 407 (1973).

                               DISCUSSION

¶9              On appeal, Petitioner primarily reargues the evidence from
the hearing. Because we do not reweigh the evidence, we do not consider
              2

these arguments. See Simpson v. Indus. Comm’n, 189 Ariz. 340, 342 (App.
1997). Additionally, Petitioner’s brief makes several claims that were not
raised in the hearing below. We do not address those claims on appeal.
Teller v. Indus. Comm’n, 179 Ariz. 367, 371 (App. 1994) (“An issue generally
cannot be raised for the first time on review.”). Petitioner has properly
raised in his opening and reply briefs issues concerning (1) whether he has

2      Petitioner filed an opening brief on July 15, 2019, and a reply brief on
September 30, 2019. Both these filings contain attached evidence in the form
of medical documentation and other items (including hundreds of pages of
medical and other documentation attached to the reply brief). Appellate
courts review the records of the tribunal below. See Ariz. R. Civ. App. P.
(“ARCAP”) 11(a) (The record on appeal consists of exhibits, transcripts, and
documents from the court below.). To the extent that some of these
documents are part of the record below, we have reviewed and considered
them. Other records, not part of the record on appeal, have not been
reviewed. Moreover, to the extent that the reply brief raises arguments
beyond the scope of rebuttal to the answering brief, we do not consider it.
See ARCAP 13(c) (A reply brief “must be strictly confined to rebuttal of
points made in the appellee’s answering brief.”).


                                      5
                TEPOX-RAMIREZ v. AFABE/TRAVELERS
                        Decision of the Court

an ongoing need for anticoagulation medication, (2) whether the industrial
incident caused his back condition, and (3) whether the ALJ abused his
discretion in denying Petitioner an opportunity to present evidence about
his psychiatric/psychological injury claim. We address each of these issues
in turn.

       I.     Anticoagulation Medication

¶10            Petitioner argues that he continues to need anticoagulation
medication. However, there were conflicting expert opinions on this issue
at the hearing. Dr. Schwartzberg testified that, in his opinion, Petitioner
should continue to take the medication as a precautionary measure even
though there was no ongoing thrombus, but also acknowledged there is no
consensus on this issue in the medical profession. Dr. Ansel testified that
the risks of being on such medication indefinitely are too great to continue
it after the thrombus has dissipated. Thus, the medical opinions on this
issue were in conflict. Where there is a conflict in the evidence or where
two different inferences may be drawn from the evidence, the ALJ has the
discretion to resolve those conflicts and choose either inference; a reviewing
court will not disturb the ALJ’s decision unless it is wholly unreasonable.
Waller v. Indus. Comm’n, 99 Ariz. 15, 18 (1965). Even were we to reach a
different conclusion as the trier of fact, as the reviewing court we will not
disturb the ALJ’s resolution of conflicts in the evidence. Perry v. Indus.
Comm’n, 112 Ariz. 397, 398-99 (1975). Accordingly, we will not disturb the
ALJ’s conclusion.

       II.    Lower Back Condition

¶11           Petitioner argues that he injured his lower back during the
industrial accident. Again, there was conflicting testimony by the experts
on this issue. Petitioner presented testimony from Dr. Yusupov, who
opined that—based on Petitioner’s description of the event, a physical
examination, and MRIs taken in 2017—Petitioner injured his back as a result
of the industrial event and needed lower back surgery. This testimony was
countered by the opinion of Dr. McLean, whose physical examination of
Petitioner, along with his review of various diagnostic studies, did not
reveal a back injury caused by the industrial accident.

¶12          As with the anticoagulation medication issue, the ALJ was
presented with a conflict in the medical testimony. We do not find his
resolution of that conflict in favor of the carrier to be unreasonable or
unsupported by the evidence.




                                      6
               TEPOX-RAMIREZ v. AFABE/TRAVELERS
                       Decision of the Court

      III.   Psychiatric/Psychological Claim

¶13           Finally, Petitioner argues that evidence concerning his
psychiatric/psychological claim should not have been precluded. The ICA
hearing rules give an ALJ discretion to impose sanctions on a party who
fails to cooperate with the discovery process, including precluding the
introduction of evidence by the party or dismissing the party’s request for
a hearing. Ariz. Admin. Code R20-5-157(A). In this case, the ALJ
specifically found that it was “not appropriate” to dismiss Petitioner’s
request for a hearing and did not do so. Instead, the ALJ precluded
Petitioner from calling his proposed psychiatric expert, Dr. Danny
McClure, who had provided psychiatric care to Petitioner, and also
precluded consideration of Dr. McClure’s medical records regarding
Petitioner, because Petitioner had not appeared for the scheduled
psychiatric IME with Dr. Parker. Accordingly, the hearings previously
scheduled to obtain testimony from Drs. McClure and Parker were
cancelled. Under these circumstances, we do not find that the ALJ abused
his discretion.

¶14          We note that Petitioner’s psychiatric/psychological claim was
not formally dismissed. Neither was it specifically denied in the Award for
lack of evidence, nor resolved with finality in any fashion. There is no
Notice of Claim Status relating to this claim in the record provided to this
court. We affirm the ALJ’s order precluding Petitioner from presenting
evidence relative to this claim in this proceeding, but do not opine on the
administrative status or continuing viability, if any, of Petitioner’s
psychiatric/psychological claim.

                             CONCLUSION

¶15         Petitioner submitted a great deal of evidence at the hearing.
Our review of the record shows that the ALJ considered the evidence
submitted and made reasonable findings and conclusions based on that
evidence. Therefore, we affirm the ALJ’s award.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA



                                       7